

115 HR 3335 IH: Pups for Patriots Act of 2017
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3335IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Bilirakis (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a pilot program to enter into contracts
			 with qualified nonprofit organizations to provide service dogs to eligible
			 veterans with a mental health mobility disorder related to post-traumatic
			 stress or traumatic brain injury, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pups for Patriots Act of 2017. 2.FindingsCongress makes the following findings:
 (1)According to the Department of Veterans Affairs about 11 to 20 of every 100 veterans (11 to 20 percent) who served in Operation Iraqi Freedom or in Operation Enduring Freedom are diagnosed with post-traumatic stress.
 (2)The invisible wounds of war, including post-traumatic stress, can cause debilitating symptoms in veterans leading to depression, social isolation, and suicide.
 (3)Studies and first-hand accounts demonstrate that service dogs provide support to veterans by mitigating their disability, allowing for professional and social reintegration.
 (4)Service dogs reduce stress and anxiety levels, ease depression, provide comfort, and restore confidence in affected veterans.
 (5)Currently, waiting lists for service dogs average between 18 and 24 months, with intensive compulsory training costing an average of $25,000 per service dog.
 (6)The estimated cost of owning a service dog once adopted is $1,200 to $1,600 per year for food, supplies, and general veterinary health care.
			3.Pilot program
 (a)In generalThe Secretary of Veterans Affairs shall carry out a pilot program under which the Secretary shall— (1)enter into contracts with qualified nonprofit organizations for the provision of service dogs to eligible veterans, including the procurement, training, and evaluation of each such service dog;
 (2)ensure that each dog provided as a service dog under the program meets the standards described in section 4(b); and
 (3)provide veterinary insurance for each service dog provided to an eligible veteran pursuant to such a contract.
 (b)Eligible veteransIn this section, an eligible veteran is a veteran who— (1)served on active duty in the Armed Forces on or after September 11, 2001;
 (2)has been diagnosed with severe or extreme post-traumatic stress or with a severe traumatic brain injury by a Department of Veterans Affairs doctor or clinical social worker who has treated the veteran;
 (3)has received evidence-based treatment and remains symptomatic of severe or extreme post-traumatic stress or severe traumatic brain injury, as determined by the Secretary or a Department doctor or clinical social worker; and
 (4)commits to an evaluation by a Department doctor or clinical social worker at a minimum of two times per year.
 (c)Relationship to other benefitsA service dog provided to a veteran pursuant to a contract under the pilot program shall be in addition to all other benefits and services for which the veteran is eligible under the laws administered by the Secretary of Veterans Affairs.
 (d)Qualified nonprofit organizationsFor purposes of the pilot program under this section, a qualified nonprofit organization is a nonprofit organization that the Secretary determines adheres to the national standards for the selection, training, and assessment of service dogs for veterans described in section 4(b).
 (e)Annual reports to CongressNot later than one year after the date on which the pilot program commences, and annually thereafter until the termination of the pilot program, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the pilot program. Each such report shall include an evaluation of the pilot program based on—
 (1)an update on the nonprofit organizations with which the Secretary has entered into a contract; (2)summaries from the Department doctors and clinical social workers who are evaluating the eligible veterans who receive service dogs under the pilot program; and
 (3)an analysis of each eligible veteran’s ability to professionally and socially reintegrate, to reduce dependence on prescriptive medications, and on relevant metrics pertaining to the veteran’s diagnosis of a mental health mobility disorder related to post-traumatic stress or a traumatic brain injury.
 (f)Limitation on payment of expensesThe contract between the Secretary and a qualified nonprofit organization under this section shall not provide for a payment to the organization in an amount in excess of $25,000 for each service dog provided under the contract, including the procurement, training, and evaluation of the service dog.
 (g)Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2018 through 2023 $7,500,000 to carry out the pilot program.
 (h)OffsetThe amounts otherwise authorized to be appropriated for the Department of Veterans Affairs Office of Human Resources and Administration for each of fiscal years 2018 through 2023 shall be reduced by $7,500,000.
 (i)TerminationThe authority of the Secretary to enter into a contract under this section shall terminate on the date that is five years after the date of enactment of this Act.
			4.National standards for selection, training, and assessment of service dogs
 (a)FindingsCongress makes the following findings: (1)At a convening facilitated by the National Association of Veteran-Serving Organizations, a scientific advisory committee was formed and developed national standards on the selection, training, and assessment of service dogs to enhance public safety, the humane treatment of service dogs, and reliable task performance for veterans.
 (2)The national standards are publically available and may be subject to revision following a sample study and an annual review by the scientific advisory committee.
 (b)StandardsThe national standards for selection, training, and assessment of service dogs described in this section are the following:
 (1)With respect to canine breed and size, service dogs should not be restricted by breed or size as the needs of individual veterans vary according to mobility and lifestyle.
 (2)With respect to canine selection and health— (A)breeds and lines within the breed should be evaluated to ensure a long service life for a working animal;
 (B)service dog candidates should have a thorough examination performed by a veterinarian; (C)examinations should include radiography of the hips and elbows as a predictor of future joint and arthritic issues, and vision and hearing tests;
 (D)service dogs should receive regular wellness exams and vaccinations as recommended by a veterinarian, be on year-round internal and external parasite control; and be spayed or neutered; and
 (E)service dog candidates should have a stable, calm temperament. (3)With respect to canine training tasks, service dogs should be able to perform a minimum of two tasks that directly relate to the veteran’s disability.
 (4)With respect to canine training methods and equipment— (A)service dogs should perform tasks with alacrity and show a desire to work;
 (B)training equipment used must be appropriate for the breed and dog, fitted, and used correctly; and (C)electronic collars are not acceptable as a humane training tool.
 (5)With respect to handler training— (A)handlers should be educated on the fundamentals of dog care and the humane treatment of animals, including health care, nutritious diet, regular exercise, and the absence of physical pain and stress; and
 (B)handlers must be educated on legal rights according to the Americans with Disabilities Act, Air Carrier Access Act, and Fair Housing Act, among others.
 (6)With respect to service dog assessments, service dogs and their respective veterans should be observed in action in a public settings that provide common distractions such as food, noise, crowds, and other animals.
 (7)With respect to the background and role of an assessor— (A)an assessor should support and coach the veteran to successfully partner with the veteran’s service dog;
 (B)an assessor should have a background in service dog training and evaluation and be experienced in working with persons with post-traumatic stress; and
 (C)an assessor should evaluate whether the service dog is temperamentally suitable for the work as a service dog.
 (c)Service dog credentialThe Secretary of Veterans Affairs shall issue to an eligible veteran who is provided a service dog under the pilot program under section 3 with a national service dog credential if the veteran provides to the Secretary each of the following:
 (1)A certificate that the veteran has successfully completed an assessment that meets the criteria under subsection (b)(6).
 (2)Proof of a diagnosis, as described in section 3(b)(2), from a Department doctor or clinical social worker.
 (3)A note from a Department doctor or clinical social worker that includes a recommendation that the veteran have a service dog.
 (4)A copy of the vaccination records of the veteran’s service dog and a note from the veterinarian who has treated the service dog affirming that the dog is healthy enough to be a service dog.
 (5)A list of tasks prepared by whom that the service dog is able to perform that are directly related to the veteran’s diagnosis as determined by the Department doctor or clinical social worker who made the veteran’s diagnosis.
				